 

 

 

Case 2:19-cr-O0060-KJM Document 22 Filed 04/01/19 Page 1 of 4

McGREGOR W. SCOTT Fi LL. E LJ

 

United States Attorney

PAUL A. HEMESATH APR 0 1 2019
GRANT B. RABENN CLERK, U.S. DISTRICT
Assistant United States Attorneys EASTERN Dist COURT
501 I Street, Suite 10-100 av STRICT OF CALIFORNIA
Sacramento, CA 95814 DEFUTV CLERK

 

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

 

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
S19-CR-O0Q060KM «

UNITED STATES OF AMERICA, ‘| CASE NO. 2: 1 CR 0

Plaintiff, 21 U.S.C. §§ 841(a)(1), 846 — Conspiracy to

Distribute Marijuana; 21 U.S.C. § 841(a)(1) —
v. Possession with Intent to Distribute Marijuana; 21
U.S.C. § 853(a) — Criminal Forfeiture

ERIC FRICCERO,

Defendant.

INFORMATION

COUNT ONE: [21 U.S.C. §§ 841(a)(1), 846— Conspiracy To Distribute Marijuana]

The United States Attorney charges: TH A T
ERIC FRICCERO,

defendant herein, beginning at a time unknown, but no later than in or around July 2017, and continuing
to on or about January 31, 2019, in the County of Colusa, State and Eastern District of California, and
elsewhere, did conspire. with other persons to knowingly and intentionally distribute marijuana, a
Schedule I controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

846.

INFORMATION

 

 

 
 

 

Case 2:19-cr-00060-KJM Document 22 Filed 04/01/19 Page 2 of 4 |

COUNT TWO: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Marijuana]
The United States Attorney charges: TH A T

ERIC FRICCERO,
defendant herein, on or about January 31, 2019, in the County of Colusa, State and Eastern District of

California, did knowingly and intentionally possess with intent to distribute more than 50 kilograms of

marijuana, a Schedule I Controlled Substance, in violation of Title 21, United States Code, Section
841(a)(1).
FORFEITURE ALLEGATION: [21 U.S.C. § 853(a) — Criminal F orfeiture]

 

1. | Upon conviction of one or more of the offenses alleged in Counts One and Two of this
Information, defendant ERIC FRICCERO shall forfeit to the United States pursuant to Title 21, United
States Code, Section 853(a), the following property:

a. All right, title, and interest in any and all property involved in violation of Title
21, United States Code, Section 841(a)(1), or conspiracy to commit such offense, for which defendant is
convicted, and all property traceable to such property, including the following: all real or personal
property, which constitutes or is derived from proceeds obtained, directly or indirectly, as a result of
such offenses; and all property used, or intended to be used, in any manner or part to commit or to
facilitate the commission of the offenses.

b. A sum of money equal to the total amount of proceeds obtained as a result of the
offenses, or conspiracy to commit such offenses, for which defendant is convicted.

2. If any property subject to forfeiture, as a result of the offenses alleged in Counts one and
Two of this Information, for which defendant is convicted: |

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to seek

INFORMATION

 

 

 
Case 2:19-cr-O0060-KJM Document 22 Filed 04/01/19 Page 3 of 4

1 || forfeiture of any other property of defendant, up to the value of the property subject to forfeiture.

United States Attorney
— 4.

5 oS > "
. PAUL A. HEMESAFF

6 Assistant United States Attorney

7

3 || Dated: Alpe: | | 20 al McGREGOR W. SCOTT

 

INFORMATION

 

 

 

 
Case 2:19-cr-O0060-KJM Document 22 Filed 04/01/19 Page 4 of 4
United States v. ERIC FRICCERO

Penalties for Information

COUNT 1:
VIOLATION: 21 U.S.C. §§ 841(a)(1), 846 — Conspiracy to Distribute Marijuana
PENALTIES: A maximum of up to 20 years in prison; or

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2:
VIOLATION: 21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Marijuana
PENALTIES: A maximum of up to 20 years in prison; or |

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life’

SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION:

VIOLATION: 21 U.S.C. § 853(a) - Criminal Forfeiture

PENALTIES: As stated in the charging document

 

 
